FILED
                            NOT FOR PUBLICATION                             FEB 06 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SILDER ISAIAS ZUNIGA RAMOS,                      No. 11-71999

              Petitioner,                        Agency No. A070-642-371

  v.
                                                 ORDER*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 4, 2015**
                              San Francisco, California

Before: TALLMAN and RAWLINSON, Circuit Judges, and MURPHY, District
Judge.***

       Petitioner, Silder Isaias Zuniga Ramos contends he is eligible for Special

Rule Cancellation for one of two reasons: (1) he indeed “filed” an asylum

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Stephen Joseph Murphy III, District Judge for the U.S.
District Court for the Eastern District of Michigan, sitting by designation.
application before April 1, 1990; and (2) he is an ABC class member that

demonstrated an “intent” to register by his 1988 and 1993 asylum applications.

See American Baptist Churches v. Thornburgh (“ABC”), 760 F. Supp. 796 (N.D.

Cal. 1991). “IIRIRA expressly precludes federal courts from reviewing the

agency’s factual determination that an immigrant is ineligible for ABC benefits []

or special rule cancellation of removal under NACARA § 203.” Ixcot v. Holder,

646 F.3d 1202, 1213–14 (9th Cir. 2011). “Section 309(c)(5)(C)(ii) [of IIRIRA ]

provides that ‘[a] determination by the Attorney General as to whether an alien

satisfies the requirements of clause (i) is final and shall not be subject to review by

any court.’ Therefore, we lack jurisdiction to determine [petitioner’s] statutory

eligibility for NACARA § 203 relief.” Lanuza v. Holder, 597 F.3d 970, 971 (9th

Cir. 2010) (per curiam) (citation omitted).

      DISMISSED.




                                           2